DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim discusses thermal contraction rates of the adhesive layers, but states that this is measured before and after the infrared reflective film is held at 50°C for 10 minutes. It is unclear how the thermal contraction of the adhesive layers would depend on the processing of the infrared reflective film when these are separate layers in the vehicle window. For purposes of examination, the claim will be interpreted such that the processing is executed on the adhesive films rather than the infrared reflective film. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0287229 Sakamoto et al.
Regarding claim 1, Sakamoto teaches a vehicle window (paragraph 0001) comprising:
a laminated glass in which a first glass plate 10, a first adhesive layer 11, an infrared reflective film 12, a second adhesive layer 13, and a second glass plate 14 are laminated in this order (figure 1 and paragraph 0099),
wherein a total thickness of the first glass plate and the second glass plate is 4.0 mm (paragraph 0097, each glass plate being 2 mm),
the infrared reflective film contains a laminate 17 in which 200 resin layers (paragraph 0089 and Table 1, film D) having different refractive indexes are laminated (paragraph 0082, alternating layers),
the infrared reflective film has thermal contraction rates, wherein a thermal contraction rate in the direction which the thermal contraction rate being maximum is 0.5% or more and 3.0% or less, and a thermal contraction rate in the direction orthogonal to the aforementioned direction is 0.5% or more and 3.0% or less (paragraph 0053, the shrinkage as discussed applying to both directions), and the thermal contraction rates of the infrared reflective film in the predetermined directions being reduction rates of lengths in the predetermined directions before versus after maintaining the infrared reflective film (paragraph 0096) at 150°C (paragraph 0053) for 30 minutes (paragraph 0092), and
a thickness of the infrared reflective film is 34.820 microns (Table 2).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the prior art teaches a vehicle window which is not structurally different from the claimed windshield, and therefore “windshield” is not considered a limitation. 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the claimed shrinkage percent of 1.5% or more and 2.0% or less is read on by the taught shrinkage percent of 0.5% or more and 3.0% or less. 
“[W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions of the thickness of the infrared reflective film does not impart patentability to the claims.

Regarding claim 3, Sakamoto does not explicitly teach the color tone of the reflected light. However, as Sakamoto satisfies all of the previous limitations, Sakamoto’s materials (soda lime glass, paragraph 0040) and method (float glass, paragraph 0040) are indistinguishable from the claimed materials (soda lime glass, spec paragraph 0073) and method (float glass, paragraph 0073). Therefore, it is reasonable to expect that Sakamoto’s color tone obtained by irradiating the laminated glass with light from a D65 light source from the vehicle exterior side within an incident angle range of 10° to 60° in CIE1976L*a*b* chromaticity coordinates  would also satisfy -5<a*<3 and -12<b*<2. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 4, Sakamoto teaches that a radius of curvature of the laminated glass is 900-1000 mm in the test area A specified by JIS R3212 (1998) of the vehicle window (paragraph 0097). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the claimed radius of curvature of 900 mm or less is read on by the taught radius of curvature of 900-1000 mm. 

Regarding claim 6, Sakamoto does not teach the thermal contraction rate of the adhesive layers. However, as Sakamoto satisfies all of the previous limitations, Sakamoto’s materials (PVB, paragraph 0097) are indistinguishable from the claimed materials (PVB, claim 7). Therefore, it is reasonable to expect that Sakamoto’s thermal contraction rate would also be 2-8% in both directions after maintaining the adhesive at 50°C for 10 minutes. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Sakamoto further does not teach that the maximum shrinkage direction of the infrared reflective film is orthogonal to the maximum shrinkage of the adhesive. However, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product [was] not of innovation but of ordinary skill and common sense” (MPEP 2143 E). Therefore, placing the maximum shrinkages in orthogonal directions would have been obvious because shrinkages in the same direction would produce larger distortion. 
Regarding claim 7, Sakamoto teaches that the first adhesive layer and the second adhesive layer contain polyvinyl butyral (paragraph 0097).
Regarding claim 8, Sakamoto does not explicitly teach the ratio of thermal contraction of the infrared reflective film to the thermal contraction of the adhesive. However, as discussed above, Sakamoto teaches the maximum thermal contraction of the infrared reflective film (claim 1). .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0287229 Sakamoto et al as applied to claim 1 above, and further in view of US 5,239,406 Lynam.
Regarding claim 9, Sakamoto teaches the vehicle window but does not teach a black ceramic layer. Lynam teaches a windshield assembly including a black ceramic layer 420 (column 41, lines 2-9) is provided on a main surface of the second glass plate 252 (figure 43). It would have been obvious to include the black ceramic layer and corresponding position of the black ceramic layer from Lynam in the product of Sakamoto because this allows one to obscure the seal or electrical means used in the assembly (column 41, lines 2-9). 
Regarding claim 10, Lynam further teaches that the black ceramic layer and the infrared reflective film have a portion overlapping in a plan view (figure 43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781